Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
	In paragraph 0007, “directed” should read “directly” and “protrusion” should read “extrusion.”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “straight prism” feature must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “straight prism” is not described in the specification.   One of ordinary skill in the art, without even a general description, would not understand the exact shape that is encompassed by “straight prism”.

Claim 7, 12, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the vertebrae column is defected to form an arch.”  Such limitation is unclear as to the word “defected”.  It appears that “defect” should have been “deflect.”
Claim 12 recites the limitation “the vertebra column is a straight prism.” The definition of “straight prism” is unclear.
Claim 15 recites the limitation “the vertebra column and at least the working channel and the pull wire channel are made by the same process of plastic protrusion.” It appears that “protrusion” should have been “extrusion.”
Claim 17 recites the limitation “the vertebrae column is defected to form an arch.” Such limitation is unclear as to the word “defected”.  It appears that “defect” should have been “deflected.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13, 14, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kuhn et al. (U.S. Patent Publication 2021/0330178).
Regarding Claim 1, Kuhn teaches an endoscope comprising: an elongated probe having a distal end, a proximal end, and a vertebrae column immediately abutting the distal end (Figure 1: distal end region 3; “which can extend up to a proximal end region of the endoscope” [0020]; Figure 21: investment composition 14); 
a handle abutting the proximal end of the probe and comprising an articulation lever (“flexible endoscope can also comprise numerous other components, such as a handle…manipulators such as levers and/or (micro)motors in order to control the angling of the tip segment” [0013]);
 wherein the vertebrae column is configured to have at least two parallel groups of gaping slits, along an axial direction of the vertebrae column, wherein each two axially adjacent gaping slits come from the two groups of gaping slits respectively, are juxtaposed in circumferential positions in the respective circumferential planes (Figure 22: two groups of circumferential indentations 46 sit opposite of one another); and
 wherein the articulation lever and the distal end are connected by pulling wires and in response to the articulation lever being maneuvered, the distal end is pulled away from the axial direction, causing the vertebrae column to deflect (“manipulators such as levers in order to control the angling of the tip segment” [0013]; “when the tip segment is actuated via tension cords” [0019]).
	Regarding Claim 2, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein the vertebra column probe is an elongated hollow body providing passageway for the at least one of an optical transmission, a pull wire channel, an electrical wire, and a working channel (“some components of the flexible section can be, in particular: tension cords, guide elements, electrical lines such as power supply lines or data/signal lines, optical fibers” [0018]; Figure 15: working channel 35).
	Regarding Claim 4, Kuhn teaches the endoscope of claim 2. Kuhn further teaches wherein the vertebra column and at least the working channel and the pull wire channel are made by the same process of plastic molding (vertebra column: “the investment composition is designed as a two-component investment composition, preferably by means of a two-component injection molding” [0048]; working channel: “the axial support structure can preferably be formed with the aid of a first component of the two-component investment composition” [0048], “axial support structure can advantageously be designed as a support tube with an internal working volume” [0034], “the working volume of the support tube can be designed as a working channel” [0036]; pull wire channel: “injection molding or hot stamping, to name just a few, are suitable for the production of single parts of the guide elements” [0074], “guide elements guide a tension cord” [0014]).
	Regarding Claim 5, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein a circumferential length of the gaping slits is less than or equal to half of a circumference of the vertebra column, and larger than 1/16 of the circumference of the vertebra column (Figure 21: circumferential indentations 46 are less than half the circumference of the vertebra column, and larger than 1/16 the circumference of the vertebra column).
Regarding Claim 6, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein a depth of the gaping slits is less than half of a diameter of the vertebra column, and larger than 1/16 of the diameter of the vertebra column (Figure 22: circumferential indentations 46 are less than half the diameter of the vertebra column, and larger than 1/16 the diameter of the vertebra column).
Regarding Claim 7, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein the vertebrae column is defected to form an arch with a radius of R, wherein             
                R
                =
                (
                
                    
                        L
                    
                    
                        c
                    
                
                -
                
                    
                        r
                        +
                        
                            
                                L
                            
                            
                                e
                            
                        
                    
                
                ×
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                θ
                            
                        
                    
                
                )
                /
                θ
            
        , where (r+Le) is related to a depth of the gaping slits, Lc is a distance between the two adjacent gaping slits of the same group, and ϴ is the cut angle of the gaping slits (The equation             
                R
                =
                (
                
                    
                        L
                    
                    
                        c
                    
                
                -
                
                    
                        r
                        +
                        
                            
                                L
                            
                            
                                e
                            
                        
                    
                
                ×
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                θ
                            
                        
                    
                
                )
                /
                θ
            
         is derived from inherent equations describing the relationship between components of a circle. Since variables in the equation are transferable to the features of the endoscope as taught by Kuhn, the endoscope as taught by Kuhn would adhere to this equation).
Regarding Claim 8, Kuhn teaches the endoscope of claim 7. Kuhn further teaches wherein a flexion angle ϕ is determined by             
                φ
                =
                
                    
                        S
                    
                    
                        R
                    
                
            
         , wherein S is a total length go the vertebrae column (the equation             
                φ
                =
                
                    
                        S
                    
                    
                        R
                    
                
            
         is derived from inherent equations describing the relationship between components of a circle, thus investment composition 14 of Figure 23, annotated below, would adhere to this equation).

    PNG
    media_image1.png
    418
    539
    media_image1.png
    Greyscale


Regarding Claim 9, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein a total number of the gaping slits in one group is determined by             
                n
                =
                
                    
                        S
                    
                    
                        
                            
                                L
                            
                            
                                C
                            
                        
                    
                
            
         , wherein S is a total length of the vertebrae column and Lc is a distance between the two adjacent gaping slits of the same group (Figure 21 & 22 annotated below: S is the total length of the vertebrae column and Lc is the distance between the two adjacent gaping slits of the same group, the endoscope as taught by Kuhn also follows the equation             
                n
                =
                
                    
                        S
                    
                    
                        
                            
                                L
                            
                            
                                c
                            
                        
                    
                
            
        ).

    PNG
    media_image2.png
    345
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    304
    555
    media_image3.png
    Greyscale

Regarding Claim 10, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein the gaping slits are machined onto a circumferential surface of the vertebra column (“these indentations can preferably be formed in the investment composition…in particular by injection molding or vacuum casting and/or through the use of two components” [0063]). 
Regarding Claim 11, Kuhn teaches the endoscope of claim 1. Kuhn further teaches wherein the vertebra column is a round cylinder (Figure 21: investment composition 14 is cylindrical).
Regarding Claim 13, Kuhn teaches the elongated vertebrae column configured to have at least two parallel groups of gaping slits along an axial direction of the vertebrae column with each two axially adjacent gaping slits coming from one of the two groups of gaping slits, the two adjacent gaping slits are juxtaposed in circumferentially positions in respective circumferential planes (Figure 22: two groups of circumferential indentations 46 sit opposite of one another),
 wherein the vertebrae column is part of an elongated probe of an endoscope (Figure 9 & 21: investment composition 14 is inside the flexible section 2),
 the probe has a sensor at a distal end abutting one end of the vertebra column (Figure 7: image sensors 31),
 and the probe is attached to a handle at a proximal end of the probe, the handle has an articulation lever which is connected with the distal end by at least one pulling wire, and when the articulation lever is maneuvered, the distal end is pulled away from the axial direction, causing the vertebrae column to deflect (“numerous other components, such as a handle… manipulators such as levers… in order to control the angling of the tip segment” [0013]; “when the tip segment is actuated via tension cords” [0019]).
Regarding Claim 14, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the vertebra column probe is an elongated hollow body providing passageway for the at least one of an optical transmission, a pull wire channel, an electrical wire, and a working channel (“some components of the flexible section can be, in particular: tension cords, guide elements, electrical lines such as power supply lines or data/signal lines, optical fibers” [0018]; Figure 15: working channel 35).
Regarding Claim 16, Kuhn teaches the endoscope of claim 14. Kuhn further teaches wherein the vertebra column and at least the working channel and the pull wire channel are made by the same process of plastic molding (vertebra column: “the investment composition is designed as a two-component investment composition, preferably by means of a two-component injection molding” [0048]; working channel: “the axial support structure can preferably be formed with the aid of a first component of the two-component investment composition” [0048], “axial support structure can advantageously be designed as a support tube with an internal working volume” [0034], “the working volume of the support tube can be designed as a working channel” [0036]; pull wire channel: “injection molding or hot stamping, to name just a few, are suitable for the production of single parts of the guide elements” [0074], “guide elements guide a tension cord” [0014] ). 
Regarding Claim 17, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the vertebrae column is defected to form an arch with a radius of R, S is a total length go the vertebrae column, a flexion angle ϕ is determined by             
                φ
                =
                
                    
                        S
                    
                    
                        R
                    
                
            
          (the equation             
                φ
                =
                
                    
                        S
                    
                    
                        R
                    
                
            
         is derived from inherent equations describing the relationship between components of a circle, thus investment composition 14 of Figure 23, annotated below, would adhere to this equation). 

    PNG
    media_image1.png
    418
    539
    media_image1.png
    Greyscale


Regarding Claim 18, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the gaping slits are machined onto a circumferential surface of the vertebra column (“these indentations can preferably be formed in the investment composition…in particular by injection molding or vacuum casting and/or through the use of two components” [0063]). 
Regarding Claim 19, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the vertebra column is a round cylinder (Figure 21: investment composition 14 is cylindrical).
Regarding Claim 20, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the probe distal end hosts an optical sensor, an opening for the working channel, and at least one light source (Figure 7: image sensor 31, working channel 35, LED 32).
Regarding Claim 21, Kuhn teaches the endoscope of claim 13. Kuhn further teaches wherein the sensor is a camera providing data to be transmitted by the electrical transmission (Figure 7: image capturing optics 28 is in image sensor 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Thissen et al. (U.S. Patent Publication 2021/0378648) and Polluks et al. (U.S. Patent Publication 2021/0153728).
	Regarding Claim 3, Kuhn teaches the endoscope of claim 2. Kuhn does not teach wherein the vertebra column and at least the working channel and the pull wire channel are made by the same process of plastic extrusion, however Thissen teaches wherein the vertebra column and pull wire channel are made by the same process of plastic protrusion (vertebra column: “outer tube element 130 is preferably made from a flexible plastic… it can be made by extrusion” [0119]; pull wire channel:  “outer tube element 130 is shaped such as to have a plurality of internal channels 132 for accommodating cables 90” [0115] ) and Polluks teaches an endoscope wherein the working channel is made by the same process of plastic protrusion (working channel: “working channel sheath 18 is produced by extrusion of the plastic material” [0057]). Forming the vertebra column, working channel and pull wire channel by plastic extrusion would be advantageous for the manufacturing process, since all three components maintain a mostly linear shape. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the vertebra column, working channel and pull wire channel are made by the same process of plastic extrusion, as taught by Thissen and Polluks.
Regarding Claim 15, Kuhn teaches the endoscope of claim 14. Kuhn does not teach wherein the vertebra column and at least the working channel and the pull wire channel are made by the same process of plastic protrusion, however Thissen teaches an endoscope wherein the vertebra column and pull wire channel are made by the same process of plastic protrusion (vertebra column: “outer tube element 130 is preferably made from a flexible plastic… it can be made by extrusion” [0119]; pull wire channel:  “outer tube element 130 is shaped such as to have a plurality of internal channels 132 for accommodating cables 90” [0115] ) and Polluks teaches and endoscope wherein the working channel is made by the same process of plastic protrusion (working channel: “working channel sheath 18 is produced by extrusion of the plastic material” [0057]). Forming the vertebra column, working channel and pull wire channel by plastic extrusion would be advantageous for the manufacturing process, since all three components maintain a mostly linear shape. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the vertebra column, working channel and pull wire channel are made by the same process of plastic extrusion, as taught by Thissen and Polluks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI-TING SONG whose telephone number is (571)272-5771. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached at 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./               Examiner, Art Unit 3795                                                                                                                                                                                         



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795